internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-134298-02 date august date a h w h1 trust h2 trust hw1 trust hw2 trust dear this is in reply to the date a letter filed by representatives for h w and the h1 h2 hw1 and hw2 trusts collectively referred to as taxpayers the letter requests plr-134298-02 that we rule with respect to a proposed transfer of life_insurance policies on the life of h or on the joint lives of h and w under sec_101 of the internal_revenue_code facts h and w are married to each other taxpayers have represented that h1 trust and h2 trust are both grantor trusts of h and that hw1 trust and hw2 trust are both grantor trusts of h and w taxpayers are all calendar_year taxpayers h1 trust presently holds life_insurance policies insuring the life of h while hw1 trust holds life_insurance policies insuring the joint lives of h and w taxpayers propose for valuable consideration to transfer life_insurance policies on the life of h alone from the trustees of the h1 trust to the trustees of the h2 trust and to transfer life_insurance policies on the joint lives of h and w from the trustees of the hw1 trust to the trustees of the hw2 trust accordingly the transfer of the policies insuring the life of h alone will be from one of h’s grantor trusts to another of h’s grantor trusts and the transfer of the policies insuring the joint lives of h and w will be from one of h and w’s grantor trusts to another of h and w’s grantor trusts applicable law revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes sec_1041 of the code provides that no gain_or_loss shall be recognized on a transfer of property from an individual to a spouse sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 in sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy plr-134298-02 analysis taxpayers have represented that h1 trust and h2 trust are grantor trusts of h and that hw1 trust and hw2 trust are grantor trusts of h and w thus h is treated for federal_income_tax purposes as the owner of all of the assets of both trusts h1 and h2 further h and w are treated for federal tax purposes as the owners of all of the assets of both trusts hw1 and hw2 see revrul_85_13 therefore the proposed transfers of life_insurance contracts even though for valuable consideration will be disregarded for federal income purposes and will not affect the application of sec_101 to amounts the beneficiaries of the policies will receive upon the death of h in the case of the single life policies or upon the death of both h and w in the case of the joint lives policies held based solely on the information submitted and on the representations made it is the sale for a valuable consideration by the trustees of the h1 trust to the trustees of the h2 trust of each of the life_insurance policies insuring the life of h will be disregarded for federal_income_tax purposes and is not a transfer for value within the meaning of sec_101 the sale for a valuable consideration by the trustees of the hw1 trust to the trustees of the hw2 trust of each of the life_insurance policies insuring the joint lives of h and w will be disregarded for federal_income_tax purposes and is not a transfer for value within the meaning of sec_101 no opinion is expressed or implied concerning the qualification of the policies as life_insurance contracts under sec_7702 moreover we express no opinions as to the treatment of the transaction for estate or gift_tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office the originals are being sent to taxpayers with a copy of this letter being sent to taxpayers’ authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-134298-02 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s mark s smith chief branch associate chief_counsel financial institutions products
